Decree affirmed. The plaintiff and the defendants were partners in the operation of a greenhouse. This bill in equity seeks damages for injury to the partnership property by water pumped from a cellar near by. The master found that the defendants caused the plaintiff no damage. From a final decree dismissing the bill and ordering the plaintiff to pay the defendants a sum of money on a counterclaim, the plaintiff appealed. There was no error. The finding of no damage is conclusive against the plaintiff, who argues no question concerning the counterclaim.